Citation Nr: 0306909	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with herniated nucleus 
pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from October 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for degenerative disc disease with herniated 
nucleus pulposus, L5-S1 and assigned an effective date of 
October 15, 2000.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
degenerative disc disease with herniated nucleus pulposus, 
L5-S1 is manifested by limitation of motion, pain, fatigue, 
weakness, and lack of endurance; but without pronounced 
intervertebral disc syndrome or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but no 
higher, for the veteran's service connected degenerative disc 
disease with herniated nucleus pulposus, L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5286, 5285, 5292, 5293 (prior to and after September 
23, 2002), 5295.




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran had a bad 
parachute landing in 1998, and thereafter had chronic low 
back pain.  He was treated continuously with no significant 
relief.  The veteran complained of continued loss of strength 
in the left foot and big toe, which caused trouble with 
running/rucking.  It was noted that the examination showed a 
definite strength deficit of dorsiflexion left foot and great 
toe, could not perform heel walking, lumbar films in December 
negative.  A MRI dated May 1999 showed a central herniated 
nucleus pulposes (HNP) at L5-S1 which had associated 
osteophytes of the L5 and S1 vertebral end-plates.  There was 
abnormal soft tissue extending superiorly and to the left in 
the epidural space from this abnormal disc, which likely 
represented superior migration of this HNP.  This is having 
slight mass effect on the left, anterior aspect of the thecal 
sac and is probably effacing the left L5 nerve root in the 
lateral recess at this level.  The disc material did appear 
contiguous with the disc space on the sagittal images, though 
he was not certain that this did not represent a sequestered 
fragment as the osteophytes at the disc space level were also 
volume averaged with the superiorly migrated disc material.  
The L5-S1 disc space had also lost signal and height 
indicating that it was a degenerative disc.  There was also 
no significant pathology above the L5-S1 level.  The examiner 
indicated that due to the osteophytes that had now formed as 
described, he could not confirm or exclude sequestration of 
this fragment based on this examination.

At his July 2000 VA examination, the veteran reported low 
back pain with flare-ups twice a month off and on.  He stated 
that the pain was excruciating and lasted from 6 to 12 days.  
The activities that ignited the flare-ups were lifting, 
turning of the torso, being sick, and staying in the same 
position for a long period of time.  He felt that rest helped 
alleviate the flare-ups.  However, in order to rest, he must 
lie down with his legs bent.  This tended to minimize the 
flare up, but he maintained difficulty sleeping due to the 
extreme pain.  He indicated that his back condition did 
hinder his ability to perform normal daily activities because 
he was able to only stand for approximately 5-10 minutes at a 
time.  

The examination showed evidence of painful motion, muscle 
spasm, and tenderness.  He had normal reflexes.  Flexion was 
to 80 degrees, extension was to 20 degrees, right lateral was 
to 25 degrees, left lateral was to 20 degrees, right rotation 
was to 25 degrees, and left lateral rotation was to 20 
degrees.  The examiner also noted that the range of motion of 
the lumbar spine additionally limited by pain, fatigue, 
weakness, and lack of endurance.

A radiographic report from Carolina Imaging dated August 2000 
indicated that images of the lumbar spine were obtained in 
multiple projections.  Bone mineralization was unremarkable.  
There was no evidence of subluxation demonstrated.  Evidence 
for an old avulsion injury of the anterior aspect of the 
inferior end plate of L5 was demonstrated.  The small well 
corticated avulsed fragment was smoothly marginated and was 
not felt to represent an acute abnormality.  Disc space 
narrowing and posterior osteophyte formation was present at 
L5-S1 consistent with degenerative disc disease.  The 
vertebral body heights and remaining disc space heights were 
well maintained within the lumbar spine.  Bilateral 
degenerative facet joint disease was also present at L5-S1.  
The pedicles were well-visualized bilaterally at all lumbar 
levels.  No pars interarticularis defects were demonstrated.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and 
July 2000 VA examination.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

In April 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

By a letter dated December 2002, the veteran was notified of 
the change in the intervertebral disc syndrome regulation, 
effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were amended.  The veteran was 
also given the opportunity to submit additional evidence or 
proceed with his appeal.

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected degenerative disc disease with 
herniated nucleus pulposus, L5-S1 is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

The veteran's degenerative disc disease with herniated 
nucleus pulposus, L5-S1 has been assigned a scheduler 20 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Under the former criteria, a rating of 20 percent 
is assigned where there is evidence of intervertebral disc 
syndrome with moderate recurring attacks, a rating of 40 
percent rating is assigned where there is evidence of 
invertebral disc syndrome with severe recurring attacks with 
intermittent relief.  A rating of 60 percent, the highest 
rating for intervertebral disc syndrome, requires a 
pronounced intervertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.17a, Diagnostic Code 5293 (2000).

The revised criteria of Diagnostic Code 5293 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
warrants a 60 percent evaluation.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine is assigned a 20 percent disability rating; 
and severe limitation of motion of the lumbar spine is 
assigned a 40 percent disability rating.

Under Diagnostic Code 5295, a 20 percent rating is warranted 
where there is muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating, the highest available rating 
under Diagnostic Code 5295, requires a severe lumbosacral 
strain as manifested by a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

Analysis

Based on the evidence of record, a 40 percent disability 
evaluation under the old criteria (Diagnostic Code 5293) more 
appropriately reflects the functional impairment experienced 
by the veteran.  The July 2000 examination showed painful 
motion, muscle spasm, and tenderness.  It was noted that the 
veteran had normal reflexes.  Flexion was to 80 degrees, 
extension was to 20 degrees, right lateral was to 25 degrees, 
left lateral was to 20 degrees, right rotation was to 25 
degrees, and left lateral rotation was to 20 degrees.  The 
examiner noted that the range of motion of the lumbar spine 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance.  A radiographic report from Carolina Imaging 
dated August 2000 revealed findings consistent with 
degenerative disc disease and bilateral degenerative facet 
joint disease at L5-S1; evidence for a small, old avulsion 
injury involving the anterior aspect of the inferior end 
plate of the L5 vertebral body.  It was noted that this was 
probably related to a prior old injury and was not felt to 
represent an acute abnormality.  

However, the preponderance of the medical evidence is against 
entitlement to a rating in excess of 40 percent under either 
the old or the new rating criteria.
The medical evidence does not show more than severe 
intervertebral disc syndrome. (A 40 percent rating 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.)  
The VA examination in July 2000 found no neurological 
deficits.  The only neurological finding was normal 
reflexes..  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
In addition, although the veteran complained of flare-ups 
twice a month on and off with pain lasting from 6 to 12 days, 
the medical evidence does not include reports showing that 
the veteran has had attacks with bed rest prescribed by a 
physician, as is required to meet the new rating criteria for 
a 60 percent rating.  The service medical records include 
references to neuropathy, but neurological symptoms 
apparently subsided, and the only neurological finding on the 
current examination is normal reflexes.  Therefore, the the 
medical evidence for the period from the end of the veteran's 
service to the present does not show symptoms compatible with 
sciatic neuropathy, as is required for a 60 percent rating 
under the old rating criteria.

The 40 percent rating assigned is the maximum rating under 
Diagnostic Codes 5292 and 5295, which contemplate, 
respectively, severe limitation of motion and severe 
lumbosacral strain.  In addition, medical evidence has not 
demonstrated that the veteran's service-connected back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

Finally, a rating higher than 40 percent is also not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the veteran's back disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 40 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with severe recurring attacks 
of intervertebral disc syndrome with intermittent relief.  In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.





ORDER

An increased evaluation to 40 percent, and no higher, for 
degenerative disc disease with herniated nucleus pulposus, 
L5-S1 is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

